LOUIS H. YARRUT, District Judge, Judge ad hoc.
This case involves the identical issues, both of fact and of law, as those involved in Salerno v. Orleans Parish School Board, La.App., No. 21,452, 117 So.2d 273. The two cases were consolidated, for argument. The only difference in the two is that plaintiff’s services here as a part-time medical employee were slightly different and he was required to work only two hours a day.
For the reasons assigned in the case of Salerno v. Orleans Parish School Board, La.App., No. 21,452, 117 So.2d 273, the judgment appealed from is affirmed at the cost of appellant.
Affirmed.
McBRIDE, J., absent, takes no part.